ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Counsel for appellant renew their contention that the trial court committed error in admitting in evidence the two confessions. of appellant, which complaints are brought forward *278in bills of exception numbers 39 and 40. We have examined said bills again, and because of the extreme penalty have also reviewed the statement of facts for such information as it might give on the subject. After having done this it occurs to us that the issue of the confessions have been improperly obtained was not even raised by the evidence, and the careful trial judge appears to have submitted the question through an abundance of caution.
The complaint brought up in bill of exception number 33 regarding a mattress found in appellant’s house and introduced in evidence by the State was fully considered and discussed in our original opinion. The question has again been examined in the light of appellant’s motion and our views remain as originally expressed.
The point presented in bill of exception number 16 seems to be without merit. ■
The case was discussed at length in our original opinion and to have considered the questions urged in the motion for rehearing at any length would have in large measure been a repetition, hence we have stated our conclusions rather than the reasons upon which they are based.
The motion for rehearing is overruled.